Douglas, J.,
dissenting. While the' better practice may be that the doctrine of forum non conveniens should be adopted as the law of this state, I disagree both with the manner in which it was adopted herein and in its application to the instant cause.
Forum non conveniens is a doctrine of procedure, not substance, applying only in situations where an action is properly before a court which possesses both jurisdiction and venue. The method for establishing procedural rules in Ohio is set forth in Section 5(B), Article IV of the Ohio Constitution. This provision provides in part that “[t]he supreme court shall prescribe rules governing practice and procedure in all courts of the state * * Thus, the doctrine offorum non conveniens can be adopted either by constitutional amendment, by a legislative enactment not inconsistent with the rules of practice and procedure, or *135by a rule of practice and procedure promulgated by this court and approved by the Ohio Legislature. Since neither the Ohio Constitution nor the Ohio Revised Code currently embodies the doctrine, if forum non conveniens is to be considered available in Ohio, it must be contained within the scope and content of the currently existing Rules of Civil Procedure adopted by this court. Yet, Ohio’s Rules of Civil Procedure, as they currently exist, provide for no such practice. Either an action is proper or it is not. Convenience is not an issue.
Civ. R. 3 sets forth the procedure for commencing an action and determining proper venue in Ohio. This rule additionally provides the appropriate procedure to be utilized when there is no proper forum in Ohio. While at first glance this section may appear to adopt the doctrine oí forum non conveniens, closer scrutiny reveals that such is not the case.
As shown by the majority, the initial draft version of Civ. R. 3(D), submitted to this court by the Rules Advisory Committee of the Ohio Judicial Conference, would have adopted the doctrine of forum non conveniens. In fact, the thrust of the entire Rule 3, as proposed, was directed towards ensuring that complaints were lodged in convenient forums in both interstate and intrastate actions. Proposed Civ. R. 3(e) and (f), 42 Ohio Bar, at 224-228. However, when this court submitted its proposed rules to the General Assembly for approval, Civ. R. 3, in particular Civ. R. 3(D), had been substantially revised and retitled to eliminate the “convenient forum” concept, replacing it with the currently utilized “proper forum” concept. 42 Ohio Bar, at 1202-1205. The two concepts are not coextensive. To now say that “proper forum” was substituted for “convenient forum” “* * * merely to provide consistency throughout the rule” flies in the face of this court’s action in 1969 and contorts the express language approved by both this court and the General Assembly.
Further, since 1970, when Ohio’s Rules of Civil Procedure were adopted, this court has, on three occasions, stated that the doctrine of forum non conveniens is not embodied in any rule in Ohio. Hughes v. Scaffide (1978), 53 Ohio St. 2d 85, 7 O.O. 3d 175, 372 N.E. 2d 598; State, ex rel. Consolidated Rail Corp., v. Gorman (1982), 70 Ohio St. 2d 274, 24 O.O. 3d 362, 436 N.E. 2d 1357; and State, ex rel. Starner, v. DeHoff (1985), 18 Ohio St. 3d 163, 18 OBR 219, 480 N.E. 2d 449. To now discover a new interpretation for Civ. R. 3(D) is somewhat incongruous. Additionally, the majority has, albeit weakly, attempted to distinguish this court’s most definitive statement to date concerning the doctrine of forum non conveniens, Mattone v. Argentina (1931), 123 Ohio St. 393, 175 N.E. 603, solely on the basis of its age and the passage of the Civil Rules in Ohio. However, the general venue statute relied upon in Mattone, G.C. 11276, is neither in conflict with, nor narrower in scope than, Civ. R. 3, the current venue authority. Furthermore, as shown supra, the history of Civ. R. 3 acts not to erode the comments of the court in Mattone, but to support them. In Mattone at 397-398, 175 N.E. at 605, this court stated:
“The courts of common pleas of this state are given such jurisdiction as is provided by law, to wit, by the acts of the Legislature.
“That body having specifically given the court of common pleas jurisdiction in the character of action presented in this case, as set forth in Section 11276, General Code, it follows that the rule of discretionary power of the courts to entertain jurisdiction, ap*136plicable in other states, does not apply here.
“* * * In some states this rule of discretionary power is recognized, but the statutory and constitutional provisions of this state are such that we cannot adopt the rule.”
Later, the Mattone court concluded:
“It is urged that the requiring of the courts of this state to take jurisdiction in a case such as is presented by this record would tend toward a great burden upon the courts of this state. However, this is a legislative problem and is not one for the courts. We deem the matter entirely controlled by the statute above indicated.” (Emphasis added.) Id. at 400, 175 N.E. at 606.
Accordingly, to adopt the doctrine at issue herein, I believe that a condition precedent to that adoption must, at a minimum, be an amendment to Civ. R. 3.
Moreover, even were this court able to adopt the doctrine in the manner in which it has done so, the instant cause clearly is not an appropriate case for the application of forum non conveniens. The factors present herein simply weigh in favor of appellants’ choice of forums — Ohio.
The cause now before us is not a transitory action in which neither party is a resident of Ohio and the cause of action did not arise in Ohio. Instead, in the case at bar, appellee has its principal place of business in Ohio. It is alleged appellee did the testing for the original drug in Ohio and that appellee did sell the drug in the United States. Accordingly, with regard to appellee, appellants’ choice of Ohio as its forum for litigation is not only proper but also convenient.
Further, it is most interesting to note that former apostles of stare decisis have suddenly seemed to not only abandon their prior blind opposition to applying modern legal doctrines in order to bring Ohio jurisprudence into the twentieth century, but have also more than rendered the doctrine a relic — having today implicitly declared the doctrine to be dead!
No matter what judicial footwork and machinations are used by the majority to “distinguish” this court’s prior and recent holdings on the issue — the fact remains that this court has twice stated “* * * that although the states were free to accept or reject the doctrine of forum non conveniens, Ohio * * * [has] neither judicially adopted the doctrine, nor embodied it in any rule or statute.” State, ex rel. Starner, v. DeHoff, supra, at 164, 18 OBR at 220, 480 N.E. 2d at 451; and State, ex rel. Consolidated Rail Corp., v. Gorman, supra, at 275, 24 O.O. 3d at 362, 436 N.E. 2d at 1358. Add to this the clear history that it was the specific intention of this court and the legislature not to adopt the doctrine and one must come to the inevitable conclusion that those of us who are charged with being too judicially progressive would now seem to have free rein as we continue to move the law of Ohio into the twentieth century in such fields as medical malpractice, products liability, workers’ compensation, wrongful discharge, landlord-tenant, and spousal and parental immunity.
Finally, it is a sad day for Ohio when the highest court in this state holds that our Constitution, specifically Section 16, Article I, which provides for our courts to be open to “every person,” does not include aliens. This is akin to the outrageous and outmoded holdings of yesteryear when blacks and women were not “persons” under the law. Therefore, I would reverse the judgment of the court of appeals and permit appellants’ litigation to continue.
Sweeney, J., concurs in the foregoing dissenting opinion.